DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.

Allowable Subject Matter
Claims 1-3, 5 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a semiconductor device, comprising:
a semiconductor substrate;
a functional element provided with a first projection formed on the semiconductor substrate, having a semiconductor material, and having a lower end and an upper end;
a contact plug;
a dummy functional element provided with a second projection formed on the semiconductor substrate, having a semiconductor material, having a lower end and an upper end that are electrically connected via the contact plug, and arranged side by side with the first projection in a plane view; and
a first wiring formed above the first projection and above the second projection, electrically connected to the upper end of the first projection, and electrically isolated from the upper end of the second projection.

Previous rejections were in view of US PG Pub 2016/0005763 (“Masuoka”). Masuoka discloses various embodiments for wiring a transistor array. However, Masuoka does not disclose, or suggest, a contact plug which connects the upper end of a projection to a lower end of a projection such that they are electrically connected to each other. A search of other, relevant references does not show Applicant’s invention, as seen in Fig. 7 of Applicant’s drawings, to be anticipated or obvious. Additionally, Applicant’s arguments, filed 05/03/2022 are found to be persuasive but are not repeated here. Claims 2, 3, 5 and 8-12 depend on Claim 1 and are allowable for at least the reasons above. 

Claim 13 recites a semiconductor device, comprising:
a semiconductor substrate;
a functional element provided with a first projection formed on the semiconductor substrate, having a semiconductor material, and having a lower end and an upper end;
a dummy functional element provided with a second projection formed on the semiconductor substrate, having a semiconductor material, having a lower end and an upper end, and arranged side by side with the first projection in a plane view;
a first wiring formed above the first projection and above the second projection, electrically connected to the upper end of the first projection, and electrically isolated from the upper end of the second projection;
a first electrode formed on side surfaces of the first projection; and
a second electrode formed on side surfaces of the second projection, and electrically isolated from the first electrode,
wherein the upper end of the second projection and the lower end of the second projection of the dummy functional element, and the second electrode are electrically connected.

While Masuoka discloses various embodiments for vertical FETs to be arranged and wired in, Masuoke does not disclose vias connecting the second electrode to an upper or lower end of the second projections of the dummy functional elements. The gate (second electrode) being in electrical communication with one of the upper or lower ends of the second projection of the dummy functional element is not enough to satisfy the definition of “electrically connected” as defined in Applicant’s arguments, dated 10/28/2021. Applicant argues that the gate dielectric layer prevents the gate from being electrically connected with upper/lower regions of the projections. Therefore, a via connection is required, as seen in Fig. 23B of Applicant’s drawings. Masuoka does not disclose, or suggest, such an arrangement.
A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 14-20 depend on Claim 13 and are allowable for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818